Title: Abigail Adams to William Smith Shaw, 6 September 1800
From: Adams, Abigail
To: Shaw, William Smith


				
					Dear sir
					Quincy sep’br 6 1800
				
				Your Letter by Mr Rogers did not reach Me untill the last week. The Crisis which I have long apprehended is arrived and brought with it the Misiry I foresaw, but could not avert. all that intreaties, and pursuation could affect, I have attempted. I have conjured the unhappy Man by all that is Dear, Honour, reputation, and Fame, his Family and Friends, to desist, and to strive to regain what he was daily loosing in the estimation of the World. I have painted before him the misiry he was bringing upon himself his amiable wife and lovely innocent Children; but all has been lost upon him. He has already brought down a load of disgrace upon himself Family and connections, which even the bitterest repentance can never wash out; but of Repentance & reformation, I despair; his constitution is nearly destroyd and still he persists in Practises which must soon terminate in Death tho in the Eyes of the world he can never restore himself to that fair reputation which he has lost, yet with joy would his Parents draw a veil over all which is past; could they have

the joy of seeing a returning Penitant, could they say, this [“]My son was lost, but is found”— He well knows that his Father always told his Children, that he would assist them to the extent of his ability, in their Education; and that he would do for them as far as he was able provided they exerted themselves & behaved well, but that he would never pay a debt that any of them should contract, by vicious conduct or Profligacy; if any of them made so bad a use of their talents, they must abide the concequences— when his Father apprehended that he was conducting wrong, he wrote to him, and repeated the same thing to him— he also wrote to mr sands, and to mr Malcom more than a year ago to put them upon their guard—to advance any thing for him, would be only to give him a new credit, and to pay his debts, would be to uphold a profligate child, to the injury of the virtuous; His wife and Children we are willing to assist; Susan I have taken with the expectation of bringing up, provided my Life is prolonged. they are the innocent victims of a misirable Man, whom I can no longer consider as My Son— Yet am I wounded to the Soul by the consideration of what is to become of him— what will be his fate embitters every moment of my Life—
				I can say no more— / but that I am Your affectionate / Mother
				
					A Adams
				
			